 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6    J.A.J., a minor, through his mother and Next      Case No. 1:18-cv-01138-DAD-SKO
      Friend, CRYSTAL BOTELLO, et al.,
 7                                                      ORDER DENYING WITHOUT
                         Plaintiffs,                    PREJUDICE STIPULATED
 8                                                      PROTECTIVE ORDER
              v.
 9                                                      (Doc. 30)
      State of California Highway Patrol Officer
10    EFRAIN JIMENEZ, et al.,
11                       Defendants.
12    _____________________________________/
13
                                       I.      INTRODUCTION
14

15          On June 13, 2019, the parties filed a request seeking Court approval of their Stipulated

16 Protective Order (the “Protective Order”). (Doc. 30.) The Court has reviewed the Protective Order

17 and has determined that, in its current form, it cannot be granted. For the reasons set forth below,

18 the Court DENIES without prejudice the parties’ request to approve the Protective Order.
                                    II.        DISCUSSION
19

20 A.       The Protective Order Does Not Comply with Local Rule 141.1(c)

21          The Protective Order does not comply with Rule 141.1 of the Local Rules of the United

22 States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

23 protective order submitted by the parties must contain the following provisions:
           (1)    A description of the types of information eligible for protection under the
24
                  order, with the description provided in general terms sufficient to reveal the
25                nature of the information (e.g., customer list, formula for soda, diary of a
                  troubled child);
26
           (2)    A showing of particularized need for protection as to each category of
27                information proposed to be covered by the order; and
           (3)    A showing as to why the need for protection should be addressed by a court
28                order, as opposed to a private agreement between or among the parties.
 1 Local Rule 141.1(c). The Protective Order fails to contain this required information.

 2          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 3 protection under the order, with the description provided in general terms sufficient to reveal the

 4 nature of the information.” The Protective Order, in its current form, fails to sufficiently identify

 5 the types of information to be protected. Specifically, the Protective Order describes information to

 6 be designated “confidential” as information or tangible things “that qualify for protection under

 7 Federal Rule of Civil Procedure 26(c) and for which public disclosure is likely to result in

 8 particularized harm, or is privileged under law, and/or violates privacy or official information

 9 interests recognized by law[.]” (Doc. 30 at 2.) The Protective Order states that “[o]ther items may

10 be included as Confidential … by agreement of the parties or by court order on noticed motion,”

11 and lists such information including medical records, social security numbers, and personnel files

12 of police officers. (Id. at 2-3.) However, it is unclear whether these are the types of information

13 covered by the Protective Order in the first instance, or if they may only later be potentially covered

14 “by agreement of the parties or by court order” enlarging the scope of the Protective Order. (See

15 id.) Thus, the parties must more specifically describe the nature of the information protected by the

16 Protective Order in the first instance, i.e., the information that may be designated as “confidential”

17 without requiring an enlargement of the terms of the Protective Order by agreement or court order.

18          The Protective Order also fails to identify the parties’ need for protection in anything but the
19 most general terms. As the parties do not present any particularized need for protection as to the

20 identified categories of information to be protected, the Protective Order fails to comply with Local

21 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

22 category of information proposed to be covered by the order.”

23          Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
24 the Protective Order does not show “why the need for protection should be addressed by a court

25 order, as opposed to a private agreement between or among the parties.”

26 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
27          The parties may re-file a revised proposed stipulated protective order that complies with
28 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

                                                       2
                              III.      CONCLUSION AND ORDER
 1
            Accordingly, IT IS HEREBY ORDERED that the parties’ request for approval of their
 2
     Stipulated Protective Order (Doc. 30) is DENIED without prejudice to renewing the request.
 3

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 14, 2019                                    /s/   Sheila K. Oberto             .
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
